DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide rail” (in claim 8 which depends upon claim 1), “guide rail projection” (in claim 8 which depends upon claim 1), and “guide bar” (in claim 1) in the same, singular device must be shown or the feature(s) canceled from the claim(s).  Therefore, the first rotating shaft configured to rotate the first gear, the second rotating shaft configured to rotate the second gear, the third rotating shaft configured to rotate the third gear, and the fourth rotating shaft configured to rotate the fourth gear (claim 12) must be shown or the features(s) canceled from the claims. (The Examiner notes that with respect to the rotating shafts, the first gear appears (in the drawings and in parent claim 11) to be rotated by the motor gear rather than by the first shaft, the third gear appears to be rotated by the second gear rather than by the third shaft, the first gear and the second gear appear to have the same shaft, and the third gear and the fourth gear appear to have the same shaft.) No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites the limitation "the liquid ejection pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5, 6, 8-15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 24, 11, 10, 2, 5, and 6 of U.S. Patent No. 10,941,031. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Re claim 1 of instant application
1. A liquid ejecting apparatus (Claim 1 of ‘031) comprising:
a case (claim 1); and
 a liquid ejector (“dispenser” - claim 1) at least partially protruding from the case and comprising:
a lifting gear (“rack gear” - claim 1) extending in a first direction;
a guide bar (“guide rail” - claim 9 which depends upon claim 1) extending in parallel to the lifting gear in the first direction;
a lifting cover (“adjustable cover” - claim 1) configured to be movable in the first direction with respect to the case;
a gear assembly (“gear module” - claim 1) having (i) a first side that contacts with and is supported by the lifting gear and (ii) a second side that contacts with and is supported by the guide bar;
a lifting motor (“lifting motor” - claim 1) coupled to the lifting cover and configured to engage with the gear assembly; and
 a liquid ejection nozzle (“nozzle” - claim 1) disposed at an end of the lifting cover and configured to eject liquid.
Re claim 2. The liquid ejecting apparatus of claim 1, wherein the liquid ejector further comprises:
a fixed cover connected to the case and having a first side and a second side opposite to the first side, wherein the lifting gear is disposed in the first side and the guide bar is disposed in the second side, and wherein the lifting cover is received in the fixed cover. (claim 12)
Re claim 3. The liquid ejecting apparatus of claim 2, wherein the fixed cover comprises:
a plate defining the first side and the second side. (claim 12)
Re claim 5. The liquid ejecting apparatus of claim 2, wherein the gear assembly comprises:
a gear bracket coupled to the lifting cover (claim 1); and
 a gear rotatably mounted to the gear bracket and engaged with the lifting gear (claim 1), wherein the lifting motor rotates the gear such that the gear bracket that mounts the gear moves along the lifting gear, thereby causing the lifting cover to move in the first direction with respect to the fixed cover (claim 1).
Re claim 6. The liquid ejecting apparatus of claim 5, wherein the gear bracket has a guide bar passage hole extending in the first direction and configured to receive the guide bar. (claim 24)
Re claim 8. The liquid ejecting apparatus of claim 5, wherein the fixed cover further comprises:
a guide rail spaced apart from the lifting gear and extending in the first direction, the guide rail including a plurality of seating recesses that are spaced apart in the first direction, and wherein the gear bracket comprises a guide rail projection configured to contact the guide rail and be inserted into the plurality of seating recesses as the gear bracket moves in the first direction. (claim 9 and 11)
Re claim 9. The liquid ejecting apparatus of claim 8, wherein the fixed cover comprises:
a liquid ejection opening defined between the lifting gear and the guide rail, wherein the liquid ejection pipe is routed from an interior of the case through the liquid ejection opening and fluidly connected to the liquid ejection nozzle. (Claims 9, 10)
Re claim 10. The liquid ejecting apparatus of claim 2, wherein the guide bar is disposed on both of the first side and the second side of the fixed cover. (claim 12)
Re claim 11. The liquid ejecting apparatus of claim 2, wherein the lifting motor comprises:
a motor shaft; and
 a motor gear engaged with the motor shaft, wherein the gear assembly comprises:
a first gear engaged with the motor gear;
a second gear coaxially disposed with the first gear;
a third gear engaged with the second gear; and
 a fourth gear coaxially disposed with the third gear and engaged with the lifting gear. (Claim 2)
Re claim 12. The liquid ejecting apparatus of claim 11, wherein the gear assembly comprises:
a first rotating shaft configured to rotate the first gear,
a second rotating shaft configured to rotate the second gear,
a third rotating shaft configured to rotate the third gear, and
a fourth rotating shaft configured to rotate the fourth gear,
wherein the first, second, third, and fourth rotating shafts are located above the motor shaft of the motor in the first direction. (claim 2)
Re claim 13. The liquid ejecting apparatus of claim 11, wherein the lifting cover has a first side and a second side opposite to the first side with respect to the motor shaft of the motor, wherein the lifting gear is fixed to the first side of the lifting cover, and wherein rotating shafts of the first gear, the second gear, the third gear, and the fourth gear are located at the first side. (Claim 2)
Re claim 14. The liquid ejecting apparatus of claim 11, wherein rotating shafts of the third gear and the fourth gear are arranged in a staggered manner with respect to rotating shafts of the first gear and the second gear. (Claim 2)
Re claim 15. The liquid ejecting apparatus of claim 11, wherein rotating shafts of the third gear and the fourth gear are arranged above rotating shafts of the first gear and the second gear in the first direction. (Claim 2)
Re claim 17. The liquid ejecting apparatus of claim 2, wherein the case includes a top cover that forms an upper surface of the case, wherein the liquid ejector comprises:
a liquid ejection top cover extending from the top cover of the case and configured to cover the fixed cover, and an input device disposed at the liquid ejection top cover and configured to receive a command. (Claim 5)
Re claim 18. The liquid ejecting apparatus of claim 17, wherein the input device comprises a lifting input control, and wherein the liquid ejecting apparatus further comprises a controller configured to operate the lifting motor to move the liquid ejection nozzle based on an input through the lifting input control. (Claim 5, claim 6)

Claims 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12 and 24 of U.S. Patent No. 10,941,031 in view of Winkler (US 8,397,626).
Re claim 4
US’031 suggests all claim dependency limitations, see above, but does not expressly claim the guide bar has a cylindrical shape.
Winkler teaches the guide bar has a cylindrical shape (90, Fig. 5; C7/L10-37 - “rod bearings”), for the purpose of retaining precise relative positioning of the claimed lifting and fixed covers (C7/L10-37).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the claimed device of US’031 such that the guide bar has a cylindrical shape, as taught by Winkler, for the purpose of retaining precise relative positioning of the claimed lifting and fixed covers.
US ‘031 as modified above further suggests:
Re claim 7. The liquid ejecting apparatus of claim 6, further comprising:
an anti-friction member inserted into the guide bar passage hole and configured to reduce a frictional force with the guide bar (C7/L10-37 of Winkler).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of U.S. Patent No. 10,941,031 in view of Oehninger (US 2007/0017376).
Re claim 20. 
US’031 suggests all claim dependency limitations, see above, including the claimed liquid ejection pipe (see claim 10 of ‘031), but does not expressly claim the liquid ejection pipe (claim 10) being made of a flexible material.
Oehninger teaches the liquid ejection pipe (8) is made of a flexible material (para. [0040]), for the purpose of permitting relative movement between the parts.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the claimed device of US ‘031 such that the liquid ejection pipe is made of a flexible material, as taught by Oehninger, for the purpose of permitting relative movement between the parts.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,941,031 in view of Reyhanloo (WO 2004/052159).
Re claim 19
US’031 suggests all claim dependency limitations, see above, but does not expressly claim wherein the guide bar is made of metal.
Reyhanloo teaches the guide bar is made of metal, for the purpose of making the height more easily adjustable (Claim 3).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the claimed device of US’031 such that the guide bar is made of metal, as taught by Reyhanloo, for the purpose of making the height more easily adjustable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to MPEP § 2173.03, “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite.”
In the instant application, there is a conflict or inconsistency between the claimed subject matter of claim 12, and parent claim 11 and the specification. The Examiner notes that with respect to the rotating shafts, the first gear appears (in the drawings and in parent claim 11) to be rotated by the motor gear rather than by the first shaft, the third gear appears to be rotated by the second gear rather than by the third shaft, the first gear and the second gear appear to have the same shaft, and the third gear and the fourth gear appear to have the same shaft. To the degree the first and second gear have separate first and second rotating shafts, the shafts appear to be linked such that they rotate together as if they were one, singular rotating shaft. The same applies to the third gear and the fourth gear and their respective shaft(s). Claim 12 will be further examined on the merits as best understood. This understanding includes where claim 12 states a shaft is configured to rotate a respective gear that the shaft may instead be rotated by the gear or the shaft may support the gear, and this understanding includes the gears may share a single rotating shaft (e.g. the first rotating shaft and the second rotating shaft of the coaxial first and second gears (see claim 11) may be the same, singular shaft).
Claim 9 recites “wherein the fixed cover comprises: a liquid ejection opening defined between the lifting gear and the guide rail, wherein the liquid ejection pipe is routed from an interior of the case through the liquid ejection opening and fluidly connected to the liquid ejection nozzle.” Since the lifting gear is not claimed as part of fixed cover (See parent claim 1), it is unclear what it means to define an opening in the fixed cover between the lifting gear and the guide rail. Furthermore, it is unclear whether the liquid ejection pipe is required to be routed between the lifting gear and the guide rail, or just through liquid ejection opening. For the purpose of further examination on the merits, a liquid ejection opening will be understood as an opening in the fixed cover, but not as requiring the opening contact either lifting gear or the guide rail, and it will be understood the liquid ejection pipe must be routed through the liquid ejection opening, but is not required to also be routed between the lifting gear and the guide rail.
Claims 13-15 recite the limitation "rotating shafts”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how many rotating shafts are required. For example, claim 13, which depends upon claim 11 (not claim 12), recites “wherein rotating shafts of the first gear, the second gear, the third gear, and the fourth gear are located at the first side”. It is unclear whether claim 13 requires only two rotating shafts, or is attempting to claim a different rotating shaft for each of the first thru fourth gears (as claim 12 attempts to claim). For the purpose of further examination on the merits, it will be assumed only a minimum of two rotating shafts for the claimed apparatus are required, and not separate rotating shafts for each gear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Winkler (US 8,397,626).
Winkler discloses:
Re claim 1. A liquid ejecting apparatus comprising:
a case (52); and
 a liquid ejector at least partially protruding from the case and comprising:
a lifting gear (65) extending in a first direction;
a guide bar (90) extending in parallel to the lifting gear in the first direction;
a lifting cover (54) configured to be movable in the first direction with respect to the case;
a gear assembly (including 60, 66) having (i) a first side that contacts with and is supported by the lifting gear (65; Fig. 5) and (ii) a second side that contacts with and is supported by the guide bar (Fig. 5);
a lifting motor (C9/L11-22) coupled to the lifting cover and configured to engage with the gear assembly; and
 a liquid ejection nozzle (C4/L40-C5/L19) disposed at an end of the lifting cover and configured to eject liquid.
Re claim 2. The liquid ejecting apparatus of claim 1, wherein the liquid ejector further comprises:
a fixed cover (52. C5/L37-39) connected to the case and having a first side and a second side opposite to the first side, wherein the lifting gear is disposed in the first side and the guide bar is disposed in the second side, and wherein the lifting cover is received in the fixed cover. (C5/L37-39 - “In addition, the upper section 54 can be configured to the slide and telescope within the interior of the lower section 52, if desired.”)
Re claim 3. The liquid ejecting apparatus of claim 2, wherein the fixed cover comprises:
a plate (64; Fig. 5) defining the first side and the second side.
Re claim 4. The liquid ejecting apparatus of claim 2, wherein the guide bar (90, Fig. 5) has a cylindrical shape.
Re claim 5. The liquid ejecting apparatus of claim 2, wherein the gear assembly comprises:
a gear bracket (including 66; Fig. 5) coupled to the lifting cover; and
 a gear (60) rotatably mounted to the gear bracket and engaged with the lifting gear (65), wherein the lifting motor (C9/L11-22) rotates the gear such that the gear bracket that mounts the gear moves along the lifting gear, thereby causing the lifting cover to move in the first direction with respect to the fixed cover (Fig. 5).
Re claim 6. The liquid ejecting apparatus of claim 5, wherein the gear bracket (66) has a guide bar passage hole extending in the first direction and configured to receive the guide bar (C2/L60-C3/L4. Guide bar may be attached to the lower plate 62 with the guide bar passage hole(s) in the upper plate 66).
Re claim 7. The liquid ejecting apparatus of claim 6, further comprising:
an anti-friction member inserted into the guide bar passage hole and configured to reduce a frictional force with the guide bar (C7/L10-37 - “rod bearings”).
Re claim 10. The liquid ejecting apparatus of claim 2, wherein the guide bar (90s in Fig. 5) is disposed on both of the first side and the second side of the fixed cover (Fig. 5. The examiner notes the parent claim uses open ended claim language of “comprising”, which therefore permits multiple guide bars.).

Claim(s) 1-4, 10, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oehninger (US 2007/0017376).
Oehninger discloses:
Re claim 1. A liquid ejecting apparatus comprising:
a case (1, Fig. 3); and
 a liquid ejector (Fig. 3) at least partially protruding from the case and comprising:
a lifting gear (25) extending in a first direction;
a guide bar (13a) extending in parallel to the lifting gear in the first direction;
a lifting cover (including 17) configured to be movable in the first direction with respect to the case;
a gear assembly (including 21 and 11a) having (i) a first side that contacts with and is supported by the lifting gear (25) and (ii) a second side that contacts with and is supported by the guide bar (13a);
a lifting motor (24) coupled to the lifting cover (coupled via gears 25 and 35 and the gear assembly) and configured to engage with the gear assembly; and
 a liquid ejection nozzle (6a; Fig. 3) disposed at an end of the lifting cover and configured to eject liquid.
Re claim 2. The liquid ejecting apparatus of claim 1, wherein the liquid ejector further comprises:
a fixed cover (including 16a; Fig. 3) connected to the case and having a first side and a second side opposite to the first side, wherein the lifting gear is disposed in the first side and the guide bar is disposed in the second side (Fig. 3, a line/plane may be arbitrarily drawn thru the fixed cover such that the claimed conditions are true), and wherein the lifting cover (including 17 and 11) is received in the fixed cover.
Re claim 3. The liquid ejecting apparatus of claim 2, wherein the fixed cover (including 16a) comprises:
a plate (may be 16a) defining the first side and the second side (Fig. 3).
Re claim 4. The liquid ejecting apparatus of claim 2, wherein the guide bar (13a) has a cylindrical shape (para. [0050]).
Re claim 10. The liquid ejecting apparatus of claim 2, wherein the guide bar is disposed on both of the first side and the second side of the fixed cover (As stated in the rejection of claim 2 above, a line/plane may arbitrarily be drawn thru the fixed cover such that the claimed conditions are true)
Re claim 17.
Oehninger further discloses:
The liquid ejecting apparatus of claim 2, wherein the case (1) includes a top cover that forms an upper surface of the case (upper portion of 1 in Fig. 3), wherein the liquid ejector comprises:
a liquid ejection top cover (including 16a) extending from the top cover of the case and configured to cover the fixed cover (Fig. 3. The Examiner notes the claim does not preclude the case and the fixed cover being integral with each other), and an input device (19) configured to receive a command (para. [0048], [0056]).
However, while Oehninger does disclose the input device (19), Oehninger does not disclose the input device (19) being disposed at the liquid ejection top cover.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) teaches the particular placement of a part when it does not modify the operation of the device is an obvious matter of design choice.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Oehninger such that the input device (19) is disposed at the liquid ejection top cover (including 16a), as held by the courts, as an obvious matter of design choice, since it would not modify the operation of the device (The Examiner notes Oehninger already discloses sensors (either 8, 28a, or 31, 31a) on the lifting cover (3a) and so electrical wiring must already run to the lifting cover. It would be well within the skill of a person having ordinary skill in the art at the time of filing to also electrically connect an input device mounted on the lifting cover)
Oehninger as modified above further suggests:
Re claim 18. The liquid ejecting apparatus of claim 17, wherein the input device (19) comprises a lifting input control (para. [0048], [0056]), and wherein the liquid ejecting apparatus further comprises a controller (para. [0063]) configured to operate the lifting motor to move the liquid ejection nozzle based on an input through the lifting input control (para. [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 8,397,626).
Re claim 8
(The Examiner notes that in the instant application, the use of a guide rail appears to be in a different embodiment than the use of a guide bar, and that the guide rail and the guide bar do not seem to appear together in the drawings.)
Winkler discloses all claim dependency limitations, see above, but is silent in the same embodiment as seen in Figures 3 or 5 of the fixed cover further comprising a guide rail spaced apart from the lifting gear and extending in the first direction, the guide rail including a plurality of seating recesses that are spaced apart in the first direction, and wherein the gear bracket comprises a guide rail projection configured to contact the guide rail and be inserted into the plurality of seating recesses as the gear bracket moves in the first direction.
Winkler teaches in a different embodiment wherein the fixed cover further comprises:
a guide rail spaced apart from the lifting gear (65) and extending in the first direction, the guide rail including a plurality of seating recesses that are spaced apart in the first direction, and wherein the gear bracket comprises a guide rail projection configured to contact the guide rail and be inserted into the plurality of seating recesses as the gear bracket moves in the first direction (See C6/L37-52. See C8/L1-17. See annotated Fig. 8 below. See Fig. 7), for the purpose of limiting travel and/or securing the relatively movable parts together (C6/L37-52) and for the purpose of adding redundancy for improved reliability.

    PNG
    media_image1.png
    774
    651
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Winkler such that the fixed cover further comprises a guide rail spaced apart from the lifting gear and extending in the first direction, the guide rail including a plurality of seating recesses that are spaced apart in the first direction, and wherein the gear bracket comprises a guide rail projection configured to contact the guide rail and be inserted into the plurality of seating recesses as the gear bracket moves in the first direction, as taught by Winkler, for the purpose of limiting travel and/or securing the relatively movable parts together and for the purpose of adding redundancy for improved reliability.
Re claim 9, as best understood.
Winkler as modified above further suggests wherein the fixed cover comprises: a liquid ejection opening defined (open top of 52 through which conduit 36 is routed. C4/L40-C5/L19; C8/L67-C9/L10) between the lifting gear and the guide rail (See 35 USC 112(b) rejection of claim 9 hereinabove), and wherein the liquid ejection pipe (Conduit 36; inlet 126; C4/L40-C5/L19; C8/L67-C9/L10) is routed through the liquid ejection opening and fluidly connected to the liquid ejection nozzle (C4/L40-C5/L19).
Winkler as modified above does not expressly disclose the liquid ejection pipe is routed from an interior of the case.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) teaches the particular placement of a part when it does not modify the operation of the device is an obvious matter of design choice.
It would have been obvious to a person having ordinary skill in the art at the time of filing to further modify the device of Winkler such that the liquid ejection pipe is routed from an interior of the case (i.e. routing 126 through case 12 -like plug 130 is routed into case 12- prior to routing through the lifting case 54 and fixed case 52)

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 8,397,626) in view of Bertram (US 4,637,283).
Re claim 11
Winkler discloses all claim dependency limitations, see above, but is silent to wherein the lifting motor comprises:
a motor shaft; and
 a motor gear engaged with the motor shaft, wherein the gear assembly comprises:
a first gear engaged with the motor gear;
a second gear coaxially disposed with the first gear;
a third gear engaged with the second gear; and
 a fourth gear coaxially disposed with the third gear and engaged with the lifting gear.

Bertram teaches wherein the lifting motor comprises:
a motor shaft (8, Fig. 1); and
 a motor gear (12) engaged with the motor shaft, wherein the gear assembly comprises:
a first gear (13) engaged with the motor gear;
a second gear (15) coaxially disposed with the first gear;
a third gear (16) engaged with the second gear; and
 a fourth gear (18) coaxially disposed with the third gear and engaged with the lifting gear (27) (The Examiner notes fourth gear 18 is indirectly engaged with the lifting gear versus further gears. Additionally, the Examiner notes that it would be well within the skill of a person having ordinary skill in the art, at the time of filing, to use less gears, as needed, to achieve the chosen gear ratio),
for the purpose of reducing the required power of the motor while ensuring reliable operation (C2/L65-69).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Winkler such that the lifting motor comprises: a motor shaft; and a motor gear engaged with the motor shaft, wherein the gear assembly comprises: a first gear engaged with the motor gear; a second gear coaxially disposed with the first gear; a third gear engaged with the second gear; and a fourth gear coaxially disposed with the third gear and engaged with the lifting gear, as taught by Bertram, for the purpose of reducing the required power of the motor while ensuring reliable operation.
Winkler as modified above further suggests:
Re claim 12, as best understood. The liquid ejecting apparatus of claim 11, wherein the gear assembly comprises:
(The rotating shafts of Bertram, as seen in Fig. 1, are for each gear considered to be the portion of the shaft on which each of those gears are located)
a first rotating shaft configured to rotate the first gear, (Bertram, Fig. 1)
a second rotating shaft configured to rotate the second gear, (Bertram, Fig. 1)
a third rotating shaft configured to rotate the third gear (Bertram, Fig. 1), and
a fourth rotating shaft configured to rotate the fourth gear (Bertram, Fig. 1),
wherein the first, second, third, and fourth rotating shafts are located above the motor shaft of the motor in the first direction (The Examiner notes that “above” is a relative term.).
Re claim 13. The liquid ejecting apparatus of claim 11, wherein the lifting cover has a first side and a second side opposite to the first side with respect to the motor shaft of the motor, wherein the lifting gear is fixed to the first side of the lifting cover, and wherein rotating shafts of the first gear, the second gear, the third gear, and the fourth gear are located at the first side (Fig. 5 in Winkler and Fig. 1 in Bertram. In Fig. 1 of Bertram, a line/plane may be drawn thru/at the motor shaft (8) such that all the gears are located on the same side, which may be called the first side.).
Re claim 14. The liquid ejecting apparatus of claim 11, wherein rotating shafts of the third gear and the fourth gear are arranged in a staggered manner with respect to rotating shafts of the first gear and the second gear (Fig. 1 of Bertram. The rotating shafts of the third gear and the fourth gear are no coaxial with the rotating shafts of the first gear and the second gear, and so may be considered staggered.).
Re claim 15. The liquid ejecting apparatus of claim 11, wherein rotating shafts of the third gear and the fourth gear are arranged above rotating shafts of the first gear and the second gear in the first direction (Fig. 1 of Bertram) (The Examiner notes that “above” is a relative term.).
Re claim 16. The liquid ejecting apparatus of claim 11, wherein each of the fixed cover (52 in Winkler) and the lifting cover (54 in Winkler) has a convex shape (Fixed cover 52 has a square/rectangular profile in a plane perpendicular to the first direction, and since a rectangle is a convex polygon, the fixed over has has a convex shape. Lifting cover 54 has rectangle profiles in various planes perpendicular to the first direction along the first direction, and since a rectangle is a convex polygon, the lifting cover has convex shape(s).) a extending away from the case, and wherein the lifting motor is disposed in the lifting cover further away from the case than the first, second, third, and fourth gears, and the first, second, third, and fourth gears are disposed closer to the case than the lifting motor (Placing the motor and gears of Bertram in the device of Winkler as seen in Fig. 5 at 68 would result in the gears being disposed closer to the case than the lifting member and vice versa.).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 8,397,626) in view of Reyhanloo (WO 2004/052159).
Re claim 19
Winkler is silent to the guide bar (13) being made of metal.
Reyhanloo teaches the guide bar is made of metal, for the purpose of making the height more easily adjustable (Claim 3).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Winkler such that the guide bar is made of metal, as taught by Reyhanloo, for the purpose of making the height more easily adjustable.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehninger (US 2007/0017376) in view of Reyhanloo (WO 2004/052159).
Re claim 19
Oehninger is silent to the guide bar (13) being made of metal.
Reyhanloo teaches the guide bar is made of metal, for the purpose of making the height more easily adjustable (Claim 3).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Oehninger such that the guide bar is made of metal, as taught by Reyhanloo, for the purpose of making the height more easily adjustable.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 8,397,626) in view of Oehninger (US 2007/0017376).
Re claim 20
Winkler is silent to the liquid ejection pipe (36) being made of a flexible material.
Oehninger teaches the liquid ejection pipe (8) is made of a flexible material (para. [0040]), for the purpose of permitting relative movement between the parts.
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Winkler such that the liquid ejection pipe is made of a flexible material, as taught by Oehninger, for the purpose of permitting relative movement between the parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thorn (US 6,082,246) discloses a liquid ejecting apparatus having, inter alia, a lifting cover (10) and fixed cover (12), a lifting motor (50), a lifting gear and a gear assembly (56 and 52 or vice versa) which reads on at least claim 1. Additionally, Thorn discloses the use of a rack gear (52) as is disclosed in the instant application.
Hammad (2006/0266223), Lin (US 2006/0283330), Hammad (US 2006/0266225), and Roncon (WO 2013/008177) each disclose a liquid ejecting apparatus which either raises and lowers a cover or raises and lowers the nozzle/spout and makes use of gears including rack gears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658